FILED
                              NOT FOR PUBLICATION                           JAN 03 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


CHAO WANG,                                       No. 11-73160

               Petitioner,                       Agency No. A088-292-585

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Chao Wang, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence factual findings, Gu v.

Gonzales, 454 F.3d 1014, 1018 (9th Cir. 2006), and we deny the petition for

review.

      Wang testified he was arrested while he was praying with friends, hit and

kicked for two minutes, detained for eight days, and required to report to the police

weekly. Substantial evidence supports the agency’s finding that the mistreatment

Wang suffered did not rise to the level of past persecution. See id. at 1019-21.

Substantial evidence also supports the agency’s finding that Wang failed to

demonstrate a well-founded fear of future persecution, even considering his

experience coupled with the country reports. See Ladha v. INS, 215 F.3d 889, 897

(9th Cir. 2000) (petitioner needs to adduce “credible, direct, and specific evidence

in the record of facts that would support a reasonable fear of persecution.”).

Accordingly, Wang’s asylum claim fails.

      Because Wang failed to meet the lower burden of proof for asylum, it

follows that he has not met the higher standard for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence also supports the agency’s denial of CAT relief

because Wang failed to establish that it is more likely than not he will be tortured




                                           2                                     11-73160
by or with the acquiescence of the government of China. See Silaya v. Mukasey,

524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                        3                                 11-73160